

116 HR 5121 IH: Healthcare Cost Transparency Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5121IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Beyer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act and chapter 89 of title 5, United States
			 Code, to require health insurance issuers to maintain a price comparison
			 tool, and for other purposes.
	
 1.Short titleThis Act may be cited as the Healthcare Cost Transparency Act. 2.Requiring health insurance issuers to maintain a price comparison tool (a)PHSASection 2709 of the Public Health Service Act (42 U.S.C. 300gg–9) is amended by adding at the end the following new subsection:
				
 (c)Maintenance of price comparison toolIn connection with the offering of any health insurance coverage in a geographic area for a plan year beginning on or after January 1, 2020, a health insurance issuer shall employ an individual to offer price comparison guidance or make available on an Internet website a price comparison tool that (to the extent practicable) allows an individual enrolled under such coverage, with respect to such plan year and such geographic area, to compare the amount (determined by historic claims data of participating providers with respect to such coverage) of cost-sharing (including deductibles, copayments, and coinsurance) that the individual would be responsible for paying under such plan with respect to the furnishing of a specific item or service by any of such providers..
			(b)FEHB
 (1)In generalSection 8902 of title 5, United States Code, is amended by adding at the end the following new subsection:
					
 (p)A contract for a plan under this chapter, chapter 89A, or 89B shall require the applicable carrier to make available on an Internet website an individual to offer price comparison guidance or the price comparison tool, as described under subsection (c) of section 2709 of Public Health Service Act (42 U.S.C. 300gg–9)..
 (2)ApplicationThe amendment made by paragraph (1) shall apply to contract years beginning in 2020. 